Citation Nr: 0521465	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  02-00 198A	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
from December 9, 1999 to October 29, 2003, and in excess of 
20 percent from October 30, 2003, for degenerative disc 
disease status post T6 compression fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran had active service from June 1962 to June 1965.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

In January 2003, the veteran, sitting at the RO in Houston 
testified via videoconference with the undersigned, sitting 
the Board's central office in Washington, DC.  In July 2003, 
the Board remanded this claim for further evidentiary 
development.  The Board issued a decision in June 2004 that 
granted increased evaluations for the thoracic spine 
disability.  

The veteran appealed the Board's June 2004 decision to the 
United States Court of Appeals for Veterans Claims (the 
CAVC).  While that litigation was pending, the CAVC was 
advised that the veteran died on January [redacted], 2005.  In an 
Order of April 2005, the CAVC vacated the Board's June 2004 
decision and dismissed the veteran's judicial appeal for lack 
of jurisdiction.  A copy of the CAVC's Order in this matter 
has been placed in the claims file.


FINDINGS OF FACT

1.	In a decision of June 2004, the Board granted a 20 
percent rating for the period from December 9, 1999 to 
October 29, 2003, and a 40 percent rating for the period from 
October 30, 2003, for the veteran's degenerative disc 
disease, status post T6 compression fracture.

2.	The veteran appealed the Board's June 2004 decision to 
the Court of Appeals for Veterans Claims and, in an Order 
dated in April 2005, the CAVC vacated the decision of the 
Board and dismissed the judicial appeal, based upon 
information that the veteran died in January 2005.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of the late veteran's 
claim of entitlement to an initial evaluation in excess of 10 
percent from December 9, 1999 to October 29, 2003, and in 
excess of 20 percent for the period from October 30, 2003, 
for degenerative disc disease, status post T6 compression 
fracture.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. 
§ 20.1302 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, in the June 2004 decision, the Board granted 
the veteran's claim for an increased rating for his service-
connected for degenerative disc disease status post T6 
compression fracture, to 20 percent for the period from 
December 9, 1999 to October 29, 2003, and to 40 percent for 
the period from October 30, 2003.  After the veteran appealed 
the Board's June 2004 decision to the CAVC, and while that 
litigation was still pending, the court was advised that the 
veteran had died in January 2005.  In response, the CAVC 
completed its action in the case by ordering the Board's 
decision vacated and dismissing the judicial appeal.  Thus, 
the matter is no longer before the CAVC, and is again pending 
before the Board.

It is unfortunate that the veteran died during the pendency 
of the appeal.  However, as a matter of law, veterans' claims 
do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 
1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 
330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 
(1994).  This appeal on the merits has become moot by virtue 
of the death of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2004).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2004).


ORDER

The appeal as to the issue of entitlement to an initial 
evaluation in excess of 10 percent for the period from 
December 9, 1999 to October 29, 2003, and in excess of 20 
percent for the period from October 30, 2003, for 
degenerative disc disease, status post T6 compression 
fracture, is dismissed.




		
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


